Citation Nr: 0528742	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from October 1989 to 
July 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.  The veteran filed a 
notice of disagreement in April 2003, the RO issued a 
statement of the case in March 2004, and the veteran 
perfected her appeal in April 2004.


FINDINGS OF FACT

1.  The veteran's DD Form 214 does not indicate specific 
dates of service in the Southwest Asia theater of operations, 
but does confirm that she had over 11 months foreign service 
and received (in pertinent part) the Southwest Asia Service 
Medal and Kuwait Liberation Medal.  

2.  The veteran reported having headaches immediately upon 
her return from the Southwest Asia theater of operations in 
June 1991, and sought treatment for headaches in VA clinical 
settings on numerous occasions between April 2002 and 
February 2004; these headaches have not been ascribed a 
clinical diagnosis.  


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2004). 

2.  The criteria for service connection for headaches, as due 
to undiagnosed illness, are met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  The current regulation reads 
as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The veteran's DD Form 214 (which reflects active duty from 
October 1989 to July 1993) does not indicate specific dates 
of service in the Southwest Asia theater of operations.  
However, it does confirm that she had over 11 months of 
foreign service and received (in pertinent part) the 
Southwest Asia Service Medal and Kuwait Liberation Medal.  
Based on this information, the Board finds that she is a 
"Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.

On a June 1991 "Report of Medical History" form apparently 
completed immediately upon her return from the Southwest Asia 
theater of operations, the veteran reported a history of 
frequent or severe headache.  At an April 1992 outpatient 
visit, she denied any history of migraine headaches.  
However, on a May 1993 "Report of Medical History" form, 
she again reported a history of frequent headache.  The 
report of her May 1993 separation examination did not include 
any diagnosis relating to headaches. 

Since the veteran reported a history of headaches immediately 
upon her return from Southwest Asia, they were presumably 
manifested during her time in the theater of operations.  
Therefore, she need not present evidence that the headaches 
were manifested to a degree of 10 percent or more not later 
than December 31, 2006.

Post-service VA treatment records reflect that the veteran 
complained of headaches on numerous occasions between April 
2002 and February 2004 (obviously over a period of at least 
six months).  The chronic headaches have not been ascribed a 
clinical diagnosis (such as migraine), but rather have been 
occasionally referenced as tension headaches (such as in 
February 2002, May 2002, October 2002, February 2003, and 
April 2003).  In short, this case involves is a Persian Gulf 
veteran who complained of headaches immediately upon 
returning from the Southwest Asia theater of operations and, 
after separation, repeatedly sought VA treatment (over a 6-
month period) for headaches.  Because these chronic headaches 
have not been ascribed a clinical diagnosis, service 
connection for headaches as due to an undiagnosed illness is 
warranted.  38 U.S.C.A. § 1117.     

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
essentially harmless error).    

ORDER

Service connection for headaches, as due to an undiagnosed 
illness, is granted. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


